DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated April 29, 2021.  Currently, claims 1-3, 7-19, and 21-24 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ensinger (DE4323480) (all references to page and line numbers come from the machine translation).

Referring to claim 1:  Ensinger teaches a profile body (items 4 and 5) made from thermoplastic material and extending in a longitudinal direction with an essentially constant cross-section along the longitudinal direction and having at least one surface, and an inorganic containing layer (item 6) deposited on at least part of the at least one surface, wherein: the thermoplastic material comprises at least one thermoplastic selected from the group containing polyamide with glass fiber reinforcement, polyethylene, polypropylene, polybutylene terephthalate, and acrylonitrile styrene acrylate (page 3, lines 4-5), the inorganic containing layer comprises at least one element/component selected from the group containing aluminum, tin, copper, alumina, magnetic ferrous, titanium, molybdenum, nickel, magnesium, bismuth, antimony, silver, zinc, chromium, brass and mixtures of these metal materials and their oxides, (claim 3) and the inorganic containing layer has a thickness in the range from 30 µm to 70 µm (page 4, lines 6-7).   Ensinger does not specifically teach the polyamide is polyamide 66 containing 5 to 60% glass fiber, the inorganic containing layer is deposited directly on the profile body using a cold spray technology.  However, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a specific polyamide and percentage of reinforcement, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) It is well known to design and choose materials based on their suitability to the specific applications.

Referring to claim 16:  Ensinger teaches all the limitations of claim 1 as noted above.  Additionally, Ensinger teaches the inorganic containing layer is made of aluminum or an aluminum alloy (claim 3).


Referring to claim 19:  Ensinger teaches all the limitations of claim 1 as noted above.  Ensinger does not specifically teach the thermoplastic material is polyamide 66 with 20 to 60% glass fibre reinforcement.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a specific polyamide and percentage of reinforcement, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) It is well known to design and choose materials based on their suitability to the specific applications.

Referring to claim 21:  Ensinger teaches all the limitations of claim 1 as noted above.  Ensinger does not teach the inorganic containing layer contains a blend of aluminum and tin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an aluminum and tin blend, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) Blends of aluminum tin are known for their strength and corrosion resistance.

Referring to claim 22:  Ensinger teaches all the limitations of claim 1 as noted above.  Ensinger does not teach the inorganic containing layer further comprises particles comprising a carbide, a nitride, a semiconductor, a ceramic, a mineral, perlite, vermiculite, silica or a mixture of two or more thereof.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a specific material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  These materials provide added strength or corrosion resistance among other things to the surface of the profile when applied to the surface.

Allowable Subject Matter
Claims 2, 3, and 7-15 are allowed.

Claims 17, 18, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2:  The specific entrapment in an eroded layer of the cold sprayed layer defines over the powder coating layer in the references.

Regarding claim 10:  The specific cold spray technology has been demonstrated in the Arguments and the Declaration to provide unexpected results over a generic powder coated or sprayed layer as the interaction between the two layers combines and creates a stronger bond.


Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive.

In response to the Applicant’s argument that Ensinger does not teach the cold spray application of claim 1 the Examiner contends that the method of making a product is not germane to the product claim.  Reading in structural characteristics of the method into the product itself is improper and therefore do not overcome the rejection presented.  
Applicant’s arguments, filed April 29, 2021, with respect to claims 2 and 10 and their dependents have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 2 and 10 has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635